Case 18-13774-ref           Doc 587       Filed 12/11/18 Entered 12/11/18 11:41:06                        Desc Main
                                          Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                      :                            Chapter 7
                                            :
                                  1
WORLEY & OBETZ, INC., et al.,               :                            Case No. 18-13774 (REF)
                                            :                            (Jointly Administered)
                      Debtors.              :
                                            :
CHRISTINE C. SHUBERT, Chapter 7 Trustee for :
The Estates of Worley & Obetz, Inc., et al. :                            Adv. Proc. No. 18-235(REF)
                                            :
                             Plaintiff,     :
                                            :
               vs.                          :
                                            :
Robert Seth Obetz, et al.,                  :
                                            :
                             Defendants.    :
__________________________________________:

                  AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                          DECEMBER 13, 2018 AT 9:30 A.M.

UNCONTESTED MATTERS UNDER CERTIFICATION OF NO RESPONSE

         1.       Motion for an Order Approving Settlement Agreement and Release By and
                  Between the Chapter 7 Trustee, Shipley Energy Company and Seth Energy, LLC
                  [Main Case No. 18-13774 D.I. 533; Filed on November 13, 2018] [Adversary
                  Proceeding No. 18-235 D.I. 15; Filed on November 13, 2018]

                  Objection Deadline: December 6, 2018 by 4:00 p.m.

                  Responses Received: None




1
  The Debtors is these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
& Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
RPHAC, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v)
Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-
13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging
Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF);
(x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No.
18-13784-REF).



ACTIVE\81425464.v1-12/11/18
Case 18-13774-ref         Doc 587   Filed 12/11/18 Entered 12/11/18 11:41:06         Desc Main
                                    Document      Page 2 of 2


                Related Documents:

                A.                    Certification of No Response [Main Case No. 18-13774
                                      D.I. 582; Filed on December 10, 2018] [Adversary
                                      Proceeding No. 18-235 D.I. 35; Filed on December 10,
                                      2018]

                Status:               CNR has been filed. Pending entry of Order

CONTINUED MATTERS

        2.      Defendant Judith A. Avilez’ Motion to Dismiss Pursuant to Federal Rule of Civil
                Procedure 12 (b)(6) for Failing to State a Claim Upon which Relief Can Be Granted
                [Adversary Proceeding No. 18-235 D.I. 19; Filed on November 15, 2018]

                Objection Deadline: December 11, 2018 per Scheduling Order entered on
                                    November 21, 2018

                Responses Received: Plaintiff’s First Amended Complaint was filed on December
                                    6, 2018, pursuant to Fed. R. Civ. P. 15(a)(1)(B)

                Related Documents:

                A.                    Scheduling Order [Adversary Proceeding No. 18-235 D.I.
                                      26; Entered on November 21, 2018]

                B.                    Amended Scheduling Order Clarifying Date of Argument
                                      [Adversary Proceeding No. 18-235 D.I. 28; Entered on
                                      November 28, 2018]

                C.                    Plaintiff’s First Amended Complaint [Adversary Proceeding
                                      No. 18-235 D.I. 30; Filed on December 6, 2018]

                Status:               Plaintiff respectfully submits that the Motion is mooted by
                                      Plaintiff’s First Amended Complaint and that the hearing
                                      currently scheduled for December 18, 2018 at 10:00 a.m. on
                                      the Motion should be canceled.

                                             FOX ROTHSCHILD LLP

                                             By: /s/ Jason C. Manfrey
                                             Jason C. Manfrey, Esquire
                                             2000 Market Street, Twentieth Floor
                                             Philadelphia, PA 19103-3222
                                             Phone (215) 299-2000/Fax (215) 299-2150
Dated: December 11, 2018                     Counsel for Christine C. Shubert,
                                             Chapter 7 Trustee for the Debtors
                                                2
ACTIVE\81425464.v1-12/11/18
